COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                        September 30, 2022

         Robert F. Lipo                                   Carolyn M. Wentland
         Kendall County District Attorney's               Attorney at Law
         Office                                           110 Broadway Street, Suite 360
         201 East San Antonio, Ste. 306                   San Antonio, TX 78205
         Boerne, TX 78006                                 * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-22-00538-CR
                 Trial Court Case Number:    19-602-CR
                 Style: Elias Anthony Taylor
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221


         cc: Nicole S. Bishop (DELIVERED VIA E-MAIL)
         Darlene Herrin (DELIVERED VIA E-MAIL)
         Shirley Sueltenfuss (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 30, 2022

                                       No. 04-22-00538-CR

                                    Elias Anthony TAYLOR,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 19-602-CR
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record, stating that the appellant has failed to pay, or make arrangements to
pay, the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court